DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted
WO 2018/180547 A1 to Miyajima describes a process of polymerizing acrylic acid with an organic iodine compound and hydrogen peroxide (see Example 13). Miyajima further discloses other radical initiators including compounds that generate carbon-centered radicals (see ¶ [0051]) and combinations of the initiators. Miyajima does not disclose the iodide salt recited in present claim 1. Miyajima does not disclose the branching of the polymers or a number average molecular weight within the range recited in present claim 14.
Angew. Chem. Int. Ed. 2008, 47(7), 1294-1297 to Tonnar describes reverse iodine transfer polymerization including the use of sodium iodide and potassium persulfate to generate I2 in situ (see the right column of p. 1294). Tonnar does not disclose the recited combination of radical polymerization initiator that generates carbon-centered radical and 
US Patent Application Publication No. 2016/0347872 A1 to Goto describes a polymerization in the presence of the radical initiator V65 and sodium iodide (see example 13 in Table 2). Goto further discloses several monomers including (meth)acrylic acid (see ¶¶ [0065] and [0068]). Goto does not disclose the oxidant presently recited in claim 1. Goto does not disclose the branching of the polymers as recited in present claim 14.
The examiner is unaware of any prior art that describes or suggests the claimed methods and polymers. Claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764